DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 10, are drawn to “a computer-implemented method, system, and non-transitory computer-readable storage medium, comprising: providing, by a computing system, to a machine learning model, input data for a student, wherein the input data comprises course data; receiving, by the computing system, from the machine learning model a prediction output, wherein the prediction output regards courses not taken by the student; and generating, by the computing system, using the prediction output, one or more possible class schedules for the student.”, classified in G06Q50/2053.
II. Claims 9, 11-17, are drawn to “a computer-implemented method, system, and non-transitory computer-readable storage medium, comprising: providing, by a computing system, to a machine learning model, input data for a student, wherein the input data comprises one or more of institutional data regarding the student or data regarding external factors; receiving, by the computing system, from the machine learning model, a prediction output, wherein the prediction output indicates a prediction as to whether or not the student is at academic risk; and compiling, by the computing system, using the prediction output, a list of at-risk students.”, classified in G06Q50/205.
III. Claims 18-26, are drawn to “a computer-implemented method, system, and non-transitory computer-readable storage medium, to a machine learning model, admissions funnel input data, wherein the admissions funnel input data comprises an input sequence of j vectors, and wherein each vector of the input sequence corresponds to a point of time within a range ti ...tj; receiving, by the computing system, from the machine learning model, a prediction output, wherein the prediction output comprises an output sequence of j admissions funnel vectors, and wherein each vector of the output sequence corresponds to a point of time within a range t2 ... tj+1; and utilizing, by the computing system, as an admission funnel prediction for a yet-to-occur point in time, an admissions funnel vector, of the output sequence, corresponding to a point in time j+1.”, classified in G06Q50/205.
IV. Claims 27-33, are drawn to “a computer-implemented method, system, and non-transitory computer-readable storage medium comprising: providing, by a computing system, to a machine learning model, input data, wherein the input data comprises a single-vector input sequence, wherein the single-vector input sequence comprises a vector comprising one or more of institutional data or data regarding external factors, and wherein said vector of the single-vector input sequence corresponds to a point of time t; receiving, by the computing system, from the machine learning model, a prediction output, wherein the prediction output comprises an output sequence of r student retention values, and wherein each value of the output sequence corresponds to a point of time within a range t+1 ... t+r; and utilizing, by the computing system, the output sequence in providing one or more student retention predictions.”, classified in G06Q50/205.
V. Claims 34-39, are drawn to “a computer-implemented method, system, and non-transitory computer-readable storage medium comprising: providing, by a computing system, to a machine learning model, input data for a student, wherein the input data comprises course data; receiving, by the computing system, from the machine learning model, a prediction output, wherein the prediction output indicates one or more academic majors; and generating, by the computing system, using the prediction output, one or more suggested majors for the student.”, classified in G06Q50/2053.
VI. Claims 40-43, drawn to “a computer-implemented method, system, and non-transitory computer-readable storage medium comprising: operating, by a computing system, a data access/domain model module, wherein the data access/domain model implements functionality comprising hosting higher education institution data; operating, by the computing system, a data lake module, wherein the data lake module implements functionality comprising storing native-format data; operating, by the computing system, a research/production module, wherein the research/production module implements functionality comprising one or more of testing machine learning models for possible deployment, generating schemas, training machine learning models for deployment, implementing machine learning model-access endpoints, or updating machine learning models; and operating, by the computing system, a model consumption module, wherein the model consumption module implements functionality comprising providing a function usable in accessing deployed machine learning models.”, classified in G06Q20/20.

The inventions are independent or distinct, each from the other because:
Inventions I, II, II, IV, V, VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the claim method for generating, by the computing system, using the prediction output, one or more possible class schedules for the student in invention I can be practiced by another and is a different method than compiling, by the computing system, using the prediction output, a list of at-risk students recited in invention II, utilizing, by the computing system, as an admission funnel prediction for a yet-to-occur point in time, an admissions funnel vector, of the output sequence, corresponding to a point in time j+1 in invention III, utilizing, by the computing system, the output sequence in providing one or more student retention predictions in invention IV, generating, by the computing system, using the prediction output, one or more suggested majors for the student in invention V, operating, by the computing system, a model consumption module, wherein the model consumption module implements functionality comprising providing a function usable in accessing deployed machine learning models in invention VI.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, including different electronic resources and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected
invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. A request to correct inventorship under 37 CFR 1.48(a)
must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that
identifies each inventor by his or her legal name and by the processing fee required
under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629